Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed September 20, 2022. Applicant’s reply to the restriction/election requirement of August 22, 2022 has been entered. Claim 16 has been canceled. Claims 1-15 and 17-20 are pending in the application. 
Priority
Applicant’s claim for the benefit as a continuation-in-part (CIP) of prior-filed U.S. Patent Application No. 17/673,583, filed February 16, 2022 under 35 U.S.C. 120, is acknowledged. 
Acknowledgment is also made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Indian Patent Application No. 202141007078, filed in the Republic of India on February 19, 2021, has been received as required by 37 CFR 1.55, and has been included as part of the present application.
Election/Restrictions
Applicant's election with traverse of Group III, claims 12-20, is acknowledged. Applicant’s elections of i) “HPMC-AS” as the species of carrier, ii) “microcrystalline cellulose” as the species of further excipient, iii) “tablet” as the species of dosage form, and iv) “40 mg” as the amount of cabozantinib are all also acknowledged. The Examiner has determined that claims 12-15 and 17-20 read on the elected subject matter. 
The traversal is on the ground(s) that i) “the search and examination” of all three identified Groups “could be made…without serious burden”; and ii) that “the alleged species relate to a single general inventive concept”.  This is not found persuasive because i) the different groups have acquired a separate status in the art in view of their different classification, and ii) the proper standard for requiring a species election is “mutually exclusive characteristics”, not whether Applicant thinks the species relate to a single inventive concept.
Accordingly, claims 1-11 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter, there being no allowable generic or linking claim. The restriction requirement is still deemed proper, maintained, and is hereby made FINAL.
Applicant timely traversed the restriction (election) requirement in the reply filed on September 20, 2022. Claims 12-15 and 17-20 are under examination. 
Abstract
The abstract of the disclosure is objected to for the following:
1. The abstract should be a concise summary of the key technical aspects of the invention which are new to the art to which the invention pertains. If the invention pertains to a composition, the abstract should recite the key requisite ingredients, and if the invention pertains to a method, the abstract should recite the key requisite active steps. 
2. The abstract merely discloses compositions comprising nothing more than cabozantinib and one or more excipients, which are not new to the art. The abstract should recite the key ingredients and structural features of the composition which are new to the art. 
3. The abstract should not refer to purported merits or speculative applications of the invention, and should not compare the invention to the prior art.   
Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following:
1. The “Cross-Reference to Related Applications” section should not contain any reference to the foreign Indian patent application, and should not attempt to incorporate this foreign document by reference into the present application. Applicant is required to delete the cross-reference to the foreign patent document.  
Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following:
1. The phrase “in vitro” should be italicized in accordance with scientific convention. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 contains the expression “less than about”. While “less than” or “about” when employed individually are generally considered to be definite expressions, the expression “less than about” is indefinite. 
Claim 13 is indefinite for the following reasons:
1. Claim 13, which depends from claim 12, stipulates that the composition contains “at least one extra-granular excipient”. There is insufficient antecedent basis for there even being any granules at all in the claim. Further, one of ordinary skill in the art cannot definitively ascertain whether the “extra-granular excipient” in claim 13 is one and the very same as the “excipient” in claim 12, or rather whether the “extra-granular excipient” in claim 13 is a completely separate and distinct excipient from the “excipient” in claim 12, or rather whether the “extra-granular excipient” falls within the scope as part of the “excipient” in claim 12. 
2. Claim 13 stipulates in a wherein clause that the “weight ratio of the amorphous solid dispersion of cabozanitib and the extra-granular excipient is from 40:60 to 65:35”. In claim 12, the “amorphous solid dispersion” is generically said to comprise cabozantinib and a “carrier”, and the “carrier” appears to be separate from “excipients”. One of ordinary skill in the art thus cannot definitively ascertain what constitutes a “carrier” and what constitutes an “excipient” and thus where the line should be drawn between agents present that are a “carrier” and those that are an “excipient”, and thus what should be included in the “amorphous solid dispersion” to determine the “amorphous solid dispersion” to extra-granular excipient weight ratio. For example, does the “amorphous solid dispersion” essentially include any granular excipient, or rather only a subset of granular excipients, such as HPMC but not microcrystalline cellulose?
For examination at this time, the “amorphous solid dispersion”, for purposes of the claimed weight ratio, is being interpreted broadly as being the granular component, distinct from the extragranular excipients. 
Claims 13-15 and 17-20 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Apolo (WIPO International Patent Application Pub. No. WO 2018/064191), in view of Tanno et al. (Drug Development and Industrial Pharmacy. 2004; 30(1): 9-17).
Applicant Claims
Applicant’s elected subject matter is directed to a composition comprising i) an amorphous solid dispersion comprising cabozantinib and HPMC-AS, ii) microcrystalline cellulose, and iii) at least one extra-granular excipient; wherein the composition can be e.g. a tablet, the cabozantinib can be cabozantinib (S)-maleate and can be present in the amount of 40 mg, and i) and iii) can be present in a weight ratio of 40:60 to 65:35.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Apolo discloses a composition comprising e.g. i) an amorphous solid dispersion comprising cabozantinib and “a stabilizing polymer”, ii) microcrystalline cellulose, and iii) at least one extra-granular excipient; wherein the composition can be e.g. a tablet, the cabozantinib can be cabozantinib (S)-maleate and can be present in the amount of 40 mg.
Tanno et al. disclose that Hypromellose acetate succinate (i.e. HPMC-AS), Hypromellose (i.e. HPMC), Hypromellose phthalate (i.e. HPMC-P), methacrylic acid ethyl acrylate copolymer (i.e. MAEA), and povidone (i.e. PVP) are all suitable drug carriers in an amorphous solid dispersion, but that HPMC-AS was required at one of the lowest amounts to make the drug completely amorphous, showed the highest drug dissolution level, and produced the greatest inhibition of drug recrystallization, and thus is the most promising of the drug carriers evaluated for use as the “stabilizing polymer” in an amorphous solid dispersion.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Apolo does not explicitly disclose that the “stabilizing polymer” is HPMC-AS. This deficiency is cured by the teachings of Tanno et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Apolo and Tanno et al., outlined supra, to devise Applicant’s presently claimed composition. 
Apolo discloses a composition comprising e.g. i) an amorphous solid dispersion comprising cabozantinib and “a stabilizing polymer”, ii) microcrystalline cellulose, and iii) at least one extra-granular excipient; wherein the composition can be e.g. a tablet, the cabozantinib can be cabozantinib (S)-maleate and can be present in the amount of 40 mg. Since Tanno et al. disclose that Hypromellose acetate succinate (i.e. HPMC-AS), compared to Hypromellose (i.e. HPMC), Hypromellose phthalate (i.e. HPMC-P), methacrylic acid ethyl acrylate copolymer (i.e. MAEA), and povidone (i.e. PVP) required one of the lowest amounts to make the drug completely amorphous, showed the highest drug dissolution level, and produced the greatest inhibition of drug recrystallization, and thus is the most promising of the drug carriers evaluated for use as the “stabilizing polymer” in an amorphous solid dispersion; one of ordinary skill in the art would thus employ HPMC-AS as the “stabilizing polymer” in the Apolo amorphous solid dispersion, with the reasonable expectation that the resulting composition will successfully stabilize the amorphous form of the drug and exhibit the highest drug dissolution level. 
Apolo disclose that their composition can comprise granules, and that the granules comprise e.g. cabozantinib, a “filler” comprising microcrystalline cellulose, and a “binder” such as HPMC, that the cabozantinib can be present in the amount of e.g. 5 wt%, that the “filler” can be present in the amount of e.g. 57 wt%, and that the “binder” can be present in the amount of about 2-4 wt%. Hence, the granules can comprise roughly about 65 wt% of the composition, and the reminder can be extragranular excipients, which would thus comprise about 35 wt% of the composition. Hence, assuming the granules are the amorphous solid dispersion component, the weight ratio of the amorphous solid dispersion to the extragranular excipients could be about e.g. 65:35.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617